Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the action filed on 22 of November 2021.
Claims 1-2 and 4-21 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the 1) The optimization problem at issue would conventionally be an non-polynomial (NP) Complete or NP Hard problem; 2) NP Complete or NP Hard problems grow in complexity faster than modern computers can solve and a conventional computer system would fail as the problem's complexity increases; 3) The invention described in the application and claimed transforms the conventional into an approach that can be solved in polynomial time; and 4) The person of ordinary skill in the art would understand steps 1-3 from their background and what is described in the specification, and would understand that the inventors have improved the technical field and improved the operation of the computer system.  The facts introduced as evidence via affidavit establish that the claimed invention meets the requirements of § 101, and establish that the person of ordinary skill in the art would understand the technical and computer improvement described in the application and recited in the claims.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components (i.e. processor VDM and FDM) to perform the method is not sufficient. Thus, the claim must include more than mere instructions to 
Therefore, the Declaration under 37 CFR 1.132 filed 11/22/20214 is insufficient to overcome the rejection of claims 1-2 and 4-21 based upon under 35 U.S.C. §101 as set forth in the last Office action because the claimed invention is directed to non-statutory subject matter. Claims 1-2 and 4-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

Further Declaration argued by the applicant on page 4 “the “thousands of trips requests” are recited in the claim to emphasize that the associated claim steps cannot be performed without a computer system, and moreover, that the claims target the processing limits of conventional computing, where one of skill in the art would not expect a conventional system to return a usable result.  Further, the claims explicitly recite that the data at issue spans thousands of trips requests. The associated data structure would be expected to include thousands of respective connections between the thousands of data elements representing the thousands of trip requests. One of skill in the art would not believe that a person could develop the data to be used in creating the data structure as mental steps even if assisted by pen and paper. The person of ordinary skill in the art would recognize that even conventional computers would be challenged and ultimately fail to 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests…; select a future time period having a duration of at least a day and corresponding to at least one day of the week on which to determine an optimal number of vehicles to service a future time period; define a first historical time period to analyze to estimate the optimal number of vehicles for the future time period based on matching the at least one day of the week or based on a statistical mix of trips performed during a number of past days, the first historical time period spanning thousands of trip requests…generate a directed network data structure with data elements, wherein each data element corresponds to a trip in the first historical time period, and the directed network data structure reflects the thousands of trip requests; create a plurality of directed links between the data elements in the directed network data structure, wherein each directed link is created between the data elements responsive to determining for a pair of elements that respective first and second trips from the first historical time period can be serviced with one vehicle; 8904846.1Application No.: 15/409,6533 Docket No.: M0437.70131USOO Reply to Office Action of January 21, 2021 determine, prior to receiving ride requests of the future time period, the optimal number of vehicles needed for the future time period based on, at 
More specifically claims 1 and 20-21 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as accepting ride requests for a future time, matching current ride requests with active vehicles, and dispatching said vehicles to service the request, a “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as selecting a future time period such as an upcoming day (i.e. Friday) and determining an optimal number of vehicle to service that upcoming day, defining a historical time period to estimate and analyze the optimal number of vehicles for future rides, and “Mathematical Concepts”, specifically 
Dependent claims 2 and 4-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 20-21 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 

	With respect to step 2B, claims 1 and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a computer system”, “a fleet dimensioning module”, executed by at least one “processor”, and “a vehicle dispatching mode”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at Page 4 Lines 1-5 “The FDM and VDM modules are then used to implement a real-time, on-demand, point- to-point mobility service that includes the possibility of sharing a ride. Trip requests issued by patrons through their smartphone or similar mobile device are delivered to a central server. As requests arrive, the server builds and maintains a shareability network that is a mathematical model of sharing opportunities between pairs and triplets of trips”.  Further, 
As a result, claims 1 and 20-21 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Dependent claims do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        01/25/2022